Citation Nr: 0029858	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  96-29 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture of the cervical spine, currently rated as 20 percent 
disabling.

2.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant served from November 1957 to October 1962.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The appellant's residuals of fracture of the cervical 
spine are primarily manifested by positive neurological 
findings, persistent pain, radiculopathy, muscle spasm, 
weakness, vertebral body deformity, and instability.

2.  The appellant's service connected disabilities include 
residuals of fracture of the cervical spine, osteochondrosis 
of tuberosity of tibia, left, postoperative, chip fracture, 
distal phalanx, right index finger.

3.  The appellant has a GED and has worked solely in manual 
labor jobs; the appellant's cervical spine disability renders 
him unable to do any manual labor jobs.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for residuals of 
fracture of the cervical spine are met.  38 U.S.C.A.  
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 
5285-5293 (1999).

2.  The appellant is unemployable due to his service-
connected disabilities and a total rating for individual 
unemployability due to service-connected disabilities is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.18 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim for an increased rating is well-
grounded.  That is, his assertion that his disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

I.  Increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The severity of the appellant's neck disability is 
ascertained by consideration of the criteria set forth under 
DC 5010, 5285, 5287, 5290, and 5293.  Under DC 5010, 
arthritis, substantiated by x-ray findings, is to be rated 
based on limitation of motion under the appropriate joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added. 

Under DC 5285, the residuals of a fracture to the vertebra 
without cord involvement warrant a 60 percent rating when 
there is abnormal mobility requiring a neck brace (jury 
mast).  In other cases, it is to be rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  Under DC 5287, 
ankylosis of the cervical spine warrants a 30 percent rating 
when there is favorable ankylosis, and a 40 percent rating 
when there is unfavorable ankylosis.  Under DC 5290, a 20 
percent rating is granted for moderate limitation of motion 
of the cervical spine, and a 30 percent rating is granted for 
severe limitation of motion.

Under DC 5293, a 10 percent rating is assigned for mild 
intervertebral disc syndrome (IDS); a 20 percent rating is 
assigned for moderate IDS, which consists of recurring 
attacks; a 40 percent rating is assigned for severe IDS, 
which consists of recurring attacks, with intermittent 
relief; a 60 percent rating is assigned for pronounced IDS, 
which consists of persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

In evaluating service connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely effects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §  4.10 
(1999).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(1999).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. Id.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 
4.45).  The applicable regulations, and the prohibition 
against pyramiding in 38 C.F.R. § 4.14 (1999), do not forbid 
consideration of a higher rating based on functional 
limitation.  Id.

The evidence of record includes treatment records which 
indicate that the appellant has seen numerous providers 
throughout the years, to include VA physicians, for chronic 
neck pain.  His treatment includes attendance at pain clinics 
for pain management.  His treatment records make note of 
severe neck pain, cervical muscle spasms, and radiculopathy.  

A January 1992 hospitalization report from the Baptist 
Medical Center indicates that the appellant had severe neck 
pain going down the left shoulder.  A nerve 
conduction/electromyogram (January 1992) showed that the only 
abnormality of the left upper extremity was occasional 
polyphasic motor unit action potentials, which is most 
commonly seen in a C7 radiculopathy.  The discharge diagnosis 
included cervical radiculopathy.  

A January 1992 letter from Dr. J.E.S. (Mountain Lake 
Orthopedics) indicates that the appellant had degenerative 
arthritis of the cervical spine.  On examination, he had no 
neurological deficits and a full range of motion of the neck.  
Dr. J.E.S. stated that the appellant was impaired to do any 
type of work as far as sitting, standing, walking, lifting, 
carrying, or handling objects.  (The examiner did not base 
his finding of inability to do work solely on the cervical 
spine disorder.)  The examiner also noted that the veteran 
was working and there were no limitations.  The document is 
internally inconsistent and accorded little probative value.

A cervical myelogram in January 1992 showed minimal posterior 
bulging at C3-4 and C5-6.  There was no evidence of 
encroachment on the neural foramina.  CT scan of the cervical 
spine in January 1992 indicates that at C3-4 and C4-5, there 
was prominent anterior spurring and bridging osteophyte 
formation which appeared to encroach on the esophagus.  
However, no lateralizing cord, soft disc or foraminal 
stenosis at C3-4 or C4-5 was seen.  At C5-6, no abnormality 
was seen and the foramina was patent.

A private evaluation report, dated in February 1992, 
indicates that the appellant was interviewed and examined 
with regard to his cervical symptoms.  He reported a past 
history of fracture/dislocation in 1961 and an on the job 
injury 4 years ago where he hurt his low back and left 
shoulder.  He has had progressively increasing pain in his 
left neck and shoulder which were now the dominant symptoms.  
He had left neck pain, high in the cervical area, increased 
by right rotation and extension.  The pain extended from the 
middle/low cervical region into the posterior shoulder girdle 
in the C5/6 reference zone.  His secondary complaint related 
to his arm symptoms on the left.  He described an aching 
sensation in the shoulder and upper arm and paresthesias 
involving the ulnar aspect of the forearm, the ring, and 
little fingers.  These symptoms were reportedly severe in the 
past, but, currently, they were not a major complaint.  
Focused examination showed, among others, that the 
appellant's head, in its normal preferred position, lists to 
the right.  There was tenderness and limitation of motion.  
Cervical myelogram, intrathecal enhanced CT, as well as 
arthrogram were conducted.  

The impression was that the C5/6 motion segment was abnormal.  
There was excessive motion including retrolisthesis in 
extension.  Discography confirmed anterior and posterior 
annular fissuring and positive provocation/analgesic 
response.  The left-sided C5/6 facet joint was not involved 
in the symptom complex. The C3/4, C4/5, and C6/7 were normal 
and not contributing to the overall symptom complex.  The 
left sided C3/4 facet joint was also negative.  There 
appeared to be fusion on the C2/3 disc space.  Arthrography 
and injection of the left C2/3 joint confirmed clinical 
suspicion of involvement of this component in the symptoms 
complex.  Contribution was probably minimal as the dominant 
symptoms appeared to be related to the C5/6 motion segment.  

A VA examination report dated in May 1992 indicates that the 
appellant complained of pain on rotation to the right.  He 
had a constant, aching pain in his neck that radiated to the 
left shoulder.  Damp weather increased his pain.  His head 
listed slightly to the right.  There was increased muscle 
tightness along the left trapezius.  Neurological involvement 
included decreased pinprick sensation in the ulnar aspect of 
the left forearm and hand.  Grip strength was less on the 
left compared to the right.  The diagnosis was status post 
fracture of cervical vertebra with severe C5-6 osteophyte 
formation and stenosis.  There was evidence of nerve 
involvement. 

An MRI of the cervical spine, dated in September 1992, 
indicates that the appellant had disc bulges at C5-6 and C6-7 
with evidence of cervical spondylosis.  There was no cord 
compression.  

A VA examination report, dated in December 1993, indicates 
that the appellant had stiffness to the neck muscles and a 
neck brace was required.  Postural abnormalities were noted 
to include stiffness to the cervical spine.  Fixed 
deformities included x-ray evidence of subluxation of C5 on 
C6.  There was muscle spasm of the paraspinal cervical 
muscles.  There was some limitation of motion with pain.  
Neurological involvement was described as subluxation of C5 
on C6 on x-ray.  

A June 1997 private hospital report indicates that the 
appellant's chief complaint was neck pain and difficulty 
swallowing.  Neurological examination showed positive 
Spurling sign reproducing left shoulder pain.  He had some 
mild deltoid weakness on the left as compared to the right.  
The rest of the examination was otherwise non-yielding.  The 
impression was large osteophyte C4 with cervical spondylosis.  
He was admitted and had an anterior C4 diskectomy and fusion, 
with removal of large anterior osteophyte.

A VA examination report, dated in April 1998, indicates that 
the appellant reported that he took Percocet and used a TENS 
unit.  He wore a neck brace, but tried not to wear it any 
more than necessary so his muscles would not atrophy.  He 
used it 2-3 times a month for 1 or 2 days at a time.  There 
was objective evidence of painful motion, spasm, weakness, 
instability, and tenderness.  He had to turn his body from 
side to side instead of moving his neck when talking.  There 
was slight atrophy.  He had flexion to the right at 28 
degrees, and to the left at 25 degrees.  Forward flexion was 
40 degrees, and backward extension was 24 degrees.  Range of 
motion was one half of what it should be.  The diagnosis was 
degenerative joint disease, cervical spine, following 
fracture with loss of function due to pain.  His ability to 
do manual labor was markedly diminished.  

A report of a VA examination, dated in April 1999, indicates 
that there was objective evidence of painful motion, 
instability, spasm, weakness, and tenderness.  There were no 
postural abnormalities and musculature of the back was good.  
Neurological abnormalities were not detected.  His upper 
extremity reflexes were active and equal.  Range of motion 
was limited.  The diagnosis was post-fracture degenerative 
joint disease and post surgical ankylosis of the cervical 
spine with loss of function due to pain.  X-rays showed 
anterior fusion plate at C4-5, large anterior osteophyte at 
C2-3, C3-4, C5-6, and C6-7.  The examiner found that the 
current changes at C5-6, C6-7, were probably due to C2, C3, 
and C5 fractures during service and are part of the service 
connected disability.  There was a vertebral body deformity 
due to the fracture.  The examiner found that the appellant 
would not be able to do manual labor.  

Outpatient treatment records from doctors Griner and Hobbs, 
dated in 1998 and 1999, indicate that he was treated for 
cervical pain with radiculopathy.  

The record shows that the appellant has a GED.  During a 
hearing held in July 1994, he reported his employment history 
which indicates that he has solely done work in manual labor 
positions.  He had not worked since November 1991.  

The appellant's service medical records indicate that in June 
1961, he sustained a fracture of C-2, and was hospitalized 
until September 1961.  A December 1961 hospital report, 
indicates that in June 1961, the appellant was involved in a 
motor vehicle accident (MVA).  He was reportedly seen in a 
civilian hospital and transferred to Ft. Benning, Georgia, 
where he was treated by traction with Crutchfield tongs for 
fracture of C-2.  After being discharged to duty, he 
experienced tiredness and fatigue in his neck and shoulders 
with numbness in his shoulders and arms at night.  X-rays 
showed subluxation of C-2 and C-3 with calcification of the 
anterior spinous ligament between C-2 and C-3.  A February 
1962 clinical record cover sheet indicates a diagnosis of 
subluxation of C-2 on C-3, secondary to fractures of C-2 and 
C-3, sustained in an automobile accident in June 1961.  A May 
1962 hospital report refers to the appellant having sustained 
a fracture of the 2nd and 5th cervical vertebrae in an 
automobile accident in June 1961.  Examination showed 
tenderness over the spinous and transverse processes of C-2, 
C-3, and questionably over C-4.  Films of the spine showed an 
old fracture of C-2 with a residual subluxation of C-2 on C-3 
and fracture of the anterior portion of C-5.  A medical 
evaluation Board examination report, dated in June 1962, also 
indicates that the appellant had "[f]racture vertebrae C2 - 
C5."  The service medical records indicate that there was no 
cord involvement. 

In a rating decision dated in January 1963, the RO granted 
service connection for residuals, incomplete subluxation, C-
2, C-3.  In February 1997, the Board remanded the issues on 
appeal.  The Board found that the issue of increased rating 
was inextricably intertwined with the issue of whether any 
additional cervical vertebrae  condition, other than C2 and 
C3, was associated with the inservice injury; the Board 
requested that a VA examination be conducted to determine the 
probability that the current changes at the C5-C6 and C6-C7 
levels were due to the C2, C3, or C5 fractures during 
service.  As mentioned above, the VA examination in 1999 
found that the changes at levels C5-C7 were related to the 
inservice injury.  The examiner stated, specifically, that 
the disc and bone changes at C5-6 and C6-7 were part of the 
service connected disability.  The RO, however, concluded 
that the service medical records did not show any fractures 
in service, to include a fracture of C-5, and that post-
service x-rays and CT scans showed no evidence of current or 
prior fracture.  The RO also found that the changes at levels 
C5-C7 were due to injury incurred after service.   

The Board does not find support for the RO's position.  The 
service medical records clearly state that there was fracture 
of the cervical spine, to include a fracture at C5.  The 
medical evidence of record indicates that his post-service 
injury involved the low back and left shoulder, not the 
cervical spine.  And, current VA examination attributes the 
changes at C5-C7 to the inservice injury.  There is ample 
evidence to conclude that the current disorders of the 
cervical spine are related to service; the decision of the RO 
to exclude various segments of the cervical spine as 
nonservice connected is not supported by the evidence.  As 
this matter is inextricably intertwined with the issue of 
increased rating for the cervical spine disorder, and since 
the evidence establishes that all current disorders of the 
cervical spine are related to service, the Board will address 
the issue of increased rating as it pertains to all currently 
diagnosed disorders of the cervical spine.

Having considered the evidence of record and the applicable 
laws and regulations regarding the matter of increased 
rating, the Board finds that entitlement to a higher 
evaluation is warranted.  The Board finds that a 60 percent 
rating may be established in accordance with the principles 
set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 
under the rating criteria set forth under DC 5293.  The 
appellant has persistent symptoms consisting of severe neck 
pain, radiculopathy, instability, and weakness, among others.  
He has disc bulges and spondylosis and has required surgery 
for removal of large osteophytes.  The severity of his 
symptoms, to include his pain, are such that he is precluded 
from engaging in any manual labor, and requires attendance at 
a pain clinic.  Positive findings are noted at times.  
Neurological involvement was described as subluxation of C5 
on C6 on x-ray.  Based on the range of motion, weakness, 
functional impairment, and neurologic findings, the Board 
finds that these symptoms are consistent with the functional 
equivalent of pronounced intervertebral disc syndrome 
involving the cervical spine and warrant a 60 percent rating 
under DC 5293.  In addition, the Board notes that on 
examination in April 1999, he was found to have vertebral 
body deformity due to the fractures.  Thus, an additional 10 
percent is warranted for demonstrable deformity of the body 
under DC 5285.  This entitles the appellant to a 70 percent 
for his cervical spine disability.  A higher rating is not 
warranted as there is no cord involvement in this case.  See 
DC 5285. 


II.  Total disability.

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent when it is found that 
such disorders are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any non-service-connected disorders. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341 
(1999).

Under 38 C.F.R. § 4.16(a) (1999), specific schedular 
standards must be met in order to warrant the award of a 
total disability rating based on individual unemployability 
due to service-connected disabilities. The provisions of 
38 C.F.R. § 4.16 state as follows:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more. For the above purpose of one 60 
percent disability, or one 40 percent 
disability in combination, the following 
will be considered as one disability: (1) 
Disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral 
factor, if applicable, (2) disabilities 
resulting from common etiology or a 
single accident, (3) disabilities 
affecting a single body system, e.g. 
orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, 
(4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as 
a prisoner of war. It is provided further 
that the existence or degree of 
nonservice-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such service-
connected disabilities render the veteran 
unemployable. Marginal employment shall 
not be considered substantially gainful 
employment. For purposes of this section, 
marginal employment generally shall be 
deemed to exist when a veteran's earned 
annual income does not exceed the amount 
established by the U.S. Department of 
Commerce, Bureau of the Census, as the 
poverty threshold for one person. 
Marginal employment may also be held to 
exist, on a facts found basis (includes 
but is not limited to employment in a 
protected environment such as a family 
business or sheltered workshop), when 
earned annual income exceeds the poverty 
threshold. Consideration shall be 
given in all claims to the nature of the 
employment and the reason for 
termination. 

38 C.F.R. § 4.16.

A total rating for compensation purposes based on individual 
unemployability will be assigned when there is any impairment 
in mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a) (1999).  In determining 
whether a particular veteran is unemployable, full 
consideration must be given to unusual physical or mental 
effects, peculiar effects of occupational activities, defects 
in physical or mental endowment preventing the usual amount 
of success in overcoming the handicap or disability, and to 
the effect of combinations of disabilities.  38 C.F.R. § 4.15 
(1999).  

The Board must consider the effects of the veteran's service-
connected disability or disabilities in the context of his 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet.App. 409, 412-13 (1992).  Consideration may 
be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to the veteran's age or impairment caused 
by nonservice-connected disabilities.  38 C.F.R. § 3.341, 
4.16, 4.19 (1999).  The fact that the veteran is unemployed 
is generally insufficient to demonstrate that he is 
"unemployable" within the meaning of the pertinent laws and 
regulations.  A thorough, longitudinal review of all the 
evidence is necessary to obtain a full understanding of the 
case.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

In addition to the disability of the cervical spine, the 
appellant is service connected for osteochondrosis of 
tuberosity of tibia, left, postoperative, and chip fracture, 
distal phalanx, right index finger, both of which are rated 
noncompensable.  The Board notes that regulation appears to 
state that a combined 70 percent rating is required when 
there are multiple service-connected disabilities.  However, 
this would accord a veteran with more than one service 
connected disability less benefits that a veteran with more 
than one service connected disability.  This would be an 
absurd reading of the regulation and the Board concludes that 
this is not the intended purpose.  The Board finds that once 
a 60 percent rating is established for a service connected 
condition, regardless of how many service connected 
conditions are present, the schedular criteria for 
consideration of a total rating are satisfied under 38 C.F.R. 
§ 4.16.

Having considered the evidence of record, the Board finds 
that the appellant is rendered unemployable due to his 
service connected disabilities.  The record clearly indicates 
that the appellant is unable to work.  While he has 
nonservice-connected disorders which appear to contribute to 
his employability, current VA examination establishes that 
his cervical spine disability, standing alone, is of such 
severity to prevent him from doing any manual labor.  This 
finding is consistent with the voluminous medical records 
which show a severe disability of the cervical spine.  The 
appellant has a GED.  His work experience and training is in 
manual labor jobs only.  Given his work experience and level 
of education, the severity of his cervical spine disability, 
and the finding of the VA examiner as to his inability to do 
manual labor, the Board concludes that entitlement to a total 
rating due to individual unemployability is warranted.


ORDER

Entitlement to a 70 percent for residuals of fracture of the 
cervical spine is granted, subject to the criteria which 
govern the payment of monetary awards.

Entitlement to a total disability rating, for compensation 
purposes, based on individual unemployability, is granted, 
subject to the criteria which govern the payment of monetary 
awards.




		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals




 
- 14 -


- 1 -


